DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action in response to the amendment filed on 7 November  2022.  Claims 1,  9, 10,  13-15,  17,  and 19   have been amended.  Claims 3 and 20 have been cancelled.  Claim 22 has been added.  Claims 1, 2, 4-19,  and 21-22  are currently pending and have been examined.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1, 2 and 4-14 are a method, and claims 15-21 are system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.   However, the claims 1, 2 and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A: Prong 1: Examiner points to independent claims 1, 9 and 15 as being most indicative of the abstract idea embodied by applicants’ claims.   The claims recite receiving offer data, generate an offer based at least  in part on the offer data, providing access to the offer associating with a buyer, determining an acceptance of the offer, receiving impression data associated with the online content campaign, generating conversion data based at least in on the impression data and the deal data, generating a deal data associated with the offer the deal data includes the monetary value of the offer and sending the deal data and the conversion data.   The generating limitation as drafted, is a process that, under its broadest reasonable interpretation, covers commercial or legal interactions  and determining limitation, as drafted, is a process that, under its broadest reasonable  interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components. These limitations fall within “Certain Methods Of Organizing Human Activity” for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) as well as a mental process such as concept preformed in the human mind (including an observation, evaluation, judgment, opinion) because a human can provide a deal data on the behalf of a seller.   That is other than reciting “by the one or more server of the first system”, nothing in the claims precludes the recited steps  from practically being performed by human.  

Therefore, the mere nominal recitation of generic computer components does not take the clam limitation out of the mental process grouping.  Thus, the claim recite mental process as well as certain method of organizing human activities.  
Step 2A- Prong 2: This judicial exception is not integrated into a practical application because in particular, the claims recites receiving and sending information to form first, second/third/fourth and forth system.  The first, Second, third, and forth system in the steps are recited at a high-level of generality (e.g., generic devices preforming generic computer functions of receiving and sending information) such that it amounts no more than mere instructions to apply the exceptions using a generic computer component.  Additionally, sending the resulting information to the first system amount to insignificant extra solution activity.    The combination of these additional elements is no more than mere instruction to apply the exception using a generic device.   Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
Step 2B:  As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Dependent claims 2, 8 14, 17-19 and 21, these claims recite limitation that further define the same abstract idea noted in claims 1, 9 and 15.  This claim do not contain any further additional elements per step 2A prong 2.  Therefore, the claims considered patent ineligible for the reason given above.  

Dependent claims 4, 12-13 and 22, these claims recite limitation that further define the same abstract idea noted in claims 1 and 9.    In addition, the claim recites detecting offer information and client device information for attributing to the online content campaign.  This claim do not contain any further additional elements per step 2A prong 2.  Therefore, the claims considered patent ineligible for the reason given above.  
Dependent claims 5, 11 and 16, these claims recite limitation that further define the same abstract idea noted in claims 1 and 9.    In addition, the claim covers mathematical relationship or formula.  They do not contain any further additional elements per step 2A prong 2.  Therefore, the claim considered patent ineligible for the reason given above.  

Dependent claims 6-7 and 10 these claims recite limitation that further define the same abstract idea noted in claims 1 and 9.    In addition, they recite additional elements of a forth system is third party media platform and advertising system.  The forth system is recited at a high-level of generality such that it amount no more than mere instruction to apply the exception using a generic computer component.  Even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  


Response to Amendment

Applicant's arguments the 35 U.S.C 101 rejection filed 7 November  2022 with respect to claims 1-2, 4-19 and 21 have been fully considered but they are not persuasive.
Applicants’ arguments of  the claims, as whole, recited an Intergard system of devices (one or more sever of th system, a second system, a third system and a forth system) that result in an improvement to the technology of online advertising campaign is not persuasive.    The additional elements of  first, second, third and fourth system  are recited at high level of generality, i.e., as a generic components  for performing  the generic computer functions  of processing data (i.e., receiving , generating, providing, detecting and sending information) from and to via network .  Theses generic computer components limitation is no more than mere instructions  to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Applicants’ arguments of this integrated system overcomes a particular challenge, namely that of identifying whether  acceptance of a proposal was associated with or attributable to an online content campaign is not persuasive.   The recited limitation of identifying  where acceptance of a proposal associated with attributable to online content campaign is simply processing information through a clearinghouses, where the business relation is the relationship between a party such  as commercial or legal interactions  see, MPEP 2106.04(a)(2)(II)(A)-(B).
Claims recites as a whole recite a method of organizing human interactions  (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.
Further, see for example, Applicant describes the claimed invention see in  paragraph [0001]  specification “a method to improve conversion” , in paragraph [0024] of Applicants’ specification “the conversion data and utilized by the administrator system and/or the service provider to improve the return on investment. “   Consistent with our Office Guidance and case law, improving conversion and the conversion data and utilized by the administrator system and/or the service provider to improve the return on investment,  combines abstract ideas within the categories of certain methods of organizing human  activity-i.e., a commercial interaction such as advertising and/marketing activities, agreements-and mental processes concepts (such as a human mind).   More particularly, the claims do not recite: (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) use a "particular machine" to apply or use the judicial exception (see MPEP § 2106.05(b ));
(iii) a particular transformation of an article to a different thing or state (see MPEP §  2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See also 84 Fed. Reg. at 55. Rather, the additional elements merely refine the steps of the abstract idea.  Rather, the additional elements  refine the steps of abstract idea.  For example, the first system used to determine the acceptance of the proposal (i.e., gather) the data received for generating a proposal and allowing buyer for his/her acceptance, receiving impression data associated  with the consideration of the proposal to (i.e., data used improve the conversions).    Gathering of data as input for further processing is the type of extra-solution activities (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g); see also Bilski v. Kappas, 561 U.S. 593, 612 (2010) (holding the use of well-known techniques to establish inputs to the abstract
idea as extra-solution activity that fails to make the underlying concept patent eligible); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) ( explaining that "selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes"); OIP Techs., Inc. v.
Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). Additionally, receiving/sending data   (i.e., gathered) data  over the network from one generic computer components to another also fails to confer patent eligibility. See MPEP § 2106.05(g).

Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682